RUBY TUESDAY, INC.
PERFORMANCE UNIT AWARD


This PERFORMANCE UNIT AWARD (the “Performance Unit Award” or “Award”) is made
and entered into as of the ____ day of ______, ____ by and between Ruby Tuesday,
Inc. (the “Company”), a Georgia corporation, and _____________ (the “Employee”).


Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Performance Unit described below
pursuant to the Ruby Tuesday, Inc. 1996 Stock Incentive Plan or 2003 Stock
Incentive Plan (the “Plan”) in consideration of the Employee’s services to the
Company.


A.           Grant Date:  ______, ____.


B.           Performance Unit:  The aggregate amounts identified in Paragraphs
C(1) and C(2) below.


C.           Vesting:  The Performance Unit is divided into two (2) tranches, as
and to the extent indicated below, and shall become vested only if and to the
extent the applicable Performance Condition and Service Condition, each as
specified below, are satisfied.


(1)           Tranche 1 Performance Condition.  $____________ is allocated to
Tranche 1 (the “Tranche 1 Partial Unit”).  The amount of the Tranche 1 Partial
Unit that becomes part of the Net Unit shall be determined based upon the
Company’s EBITDA performance measured for the Company’s ____ fiscal year, as
determined in accordance with the table below:


Fiscal ____ EBITDA
Net Tranche 1 Unit Percentage
Less than $_________
_%
$_________
_%
$_________
_%
$_________
_%
$_________
_%
$_________ or more
_%

 
The amount of the Tranche 1 Partial Unit becoming part of the Net Unit shall be
determined by multiplying the “Net Tranche 1 Unit Percentage,” based upon the
corresponding EBITDA results, by the amount of the Tranche 1 Partial Unit
specified in this Paragraph C(1).  For results above $____________that are
between the benchmarks indicated, the amount of the Tranche 1 Partial Unit
becoming part of the Net Unit shall be determined by straight line
interpolation.  For purposes of this Paragraph C(1), “EBITDA” means earnings
before interest, taxes, depreciation and amortization as finally reported by the
Company in its Form 10-K for Fiscal Year ____, as shown on the grid above, as
adjusted to disregard the impact of (i) charges from accounting rules adopted or
which become effective after the end of the Company’s ____ fiscal year; (ii)
charges related to the high-level strategic direction of the Company as recorded
in accordance with U.S. generally accepted accounting principles, as follows:
executive terminations or retirements; divestiture guarantees; penalties from
early retirements of debt; termination of any of the Company’s three defined
benefit pension plans; and change of control; and (iii) charges due to external
events beyond the control of the Company, as follows: terrorist attacks; natural
disasters; federal health care legislation; industry-wide food borne illness
outbreak or pandemic; hostile shareholder activism.
 
 
 

--------------------------------------------------------------------------------

 
 
The amount of the Tranche 1 Partial Unit that does not become part of the Net
Unit shall be forfeited as of the date of the ____ meeting of the Committee in
which the Committee determines the extent to which the performance actually
realized, as measured against the Tranche 1 Performance Condition, results in
fewer than the entire (or none) of the Tranche 1 Partial Unit becoming part of
the Net Unit based upon the performance table set forth above.
 
(2)           Tranche 2 Performance Condition.  $____________ is allocated to
Tranche 2 (the “Tranche 2 Partial Unit”).  The amount of the Tranche 2 Partial
Unit that becomes part of the Net Unit shall be determined based upon the
achievement of one or more of the following three performance measures:  (i)
________________; (ii) ____________; and (iii) ______________.  The percentage
of the Tranche 2 Partial Unit that becomes part of the Net Unit shall be based
on the number of the foregoing performance measures that are achieved, as
determined in accordance with the table below:
 


Number of Tranche 2 Performance
Measures Achieved
Net Tranche 2 Unit Percentage
Less than 1
_%
1
_%
2
_%
3
_%



 
The amount of the Tranche 2 Partial Unit that does not become part of the Net
Unit shall be forfeited as of the date of the ____ meeting of the Committee in
which the Committee determines the extent to which the performance measures
actually realized, as measured against the Tranche 2 Performance Measures,
results in fewer than the entire (or none) of the Tranche 2 Partial Unit
becoming part of the Net Unit based upon the performance table set forth
above.  Notwithstanding whether one or more of the Tranche 2 Performance
Measures are satisfied, the Committee has the discretionary authority to
determine that any lesser amount (not less than zero) of the Tranche 2 Partial
Unit shall become part of the Net Unit pursuant to this Paragraph C(2) than
would otherwise become part of the Net Unit based upon the actual achievement of
Tranche 2 Performance Measures
 
(3)           Service Condition.  The Net Unit determined in accordance with
Paragraphs C(1) and C(2) becomes payable only if and to the extent the Service
Condition is satisfied.  The Service Condition is satisfied only to the extent
the Employee provides Continuous Service to the Company and/or any affiliate for
the period beginning with the Grant Date through the dates described in the
following Vesting Schedule:


Continuous Service Date
Percentage of Net Unit Becoming Payable
Prior to _____, ____
0%
______, ____
_%
______, ____
_%



The Employee shall be determined to have provided “Continuous Service” through
each date specified in the Vesting Schedule as to the portions of the Net Unit
indicated above if the Employee continues in the employ of the Company and/or
any affiliate without experiencing a Termination of Employment through the
applicable date.


 
 

--------------------------------------------------------------------------------

2
 
 
(4)           Exceptions to Service Condition.  Notwithstanding the foregoing
provisions of Paragraph C(3), the Service Condition will be deemed satisfied as
to all or a portion of the Net Unit determined in accordance with Paragraphs
C(1) and C(2) if the Employee provides Continuous Service to the Company and/or
any affiliate following the Grant Date through the date of any of the earlier
events listed below:


(a)           (i) In the event of the Employee’s Termination of Employment due
to Disability or death, or (ii) upon attainment of age sixty (60) or
satisfaction of the Rule of 90 if eligible for such retirement under the Ruby
Tuesday, Inc. Executive Supplemental Pension Plan, all of the Net Unit shall be
payable.


(b)           In the event of the Employee’s Termination of Employment, other
than for Cause, on or after attaining age fifty-five (55), a portion of the Net
Unit shall be deemed to have satisfied the Service Condition, such portion being
equal to the total amount of the Net Unit multiplied by the number of the
Employee’s completed months of employment with the Company or an affiliate from
the Grant Date through the effective date of the Termination of Employment with
the product divided by thirty (30).


(c)           Upon a Change in Control, all of the Net Unit shall be payable.


Any portion of the Net Unit which has not become payable in accordance with this
Paragraph C shall be forfeited.


IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.


RUBY TUESDAY, INC.


By:_______________________________                          ______________________________
Employee
Title: Chairman and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

3
 



ADDITIONAL TERMS AND CONDITIONS OF
RUBY TUESDAY, INC.
PERFORMANCE UNIT AWARD




1.           Payment of  Award.  The Committee shall certify any Performance
Condition results before any Net Unit amount is paid.  Any portion of the Net
Unit that becomes payable shall be paid in cash or cash equivalents within
thirty (30) days of the date any portion of the Net Unit is otherwise payable in
accordance with Paragraph C of the Award.


2.           Taxes.  The Company shall withhold the amount of taxes, which in
the determination of the Company are required to be withheld under federal,
state and local laws and all other applicable payroll withholding with respect
to any amount payable under the Award.


3.           Change in Capitalization.  The existence of the Plan and the Award
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


4.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia.


5.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


6.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.


7.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


8.           Entire Agreement.  Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


9.           Headings and Capitalized Terms.  Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Award.  Capitalized terms used, but not defined, in this Award shall be given
the meaning ascribed to them in the Plan.


 
 

--------------------------------------------------------------------------------

4
 
 
10.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


11.           No Right to Continued Employment.  Neither the establishment of
the Plan nor the Performance Unit Award made pursuant to this Award shall be
construed as giving Employee the right to any continued service relationship
with the Company or any affiliate of the Company.


12.           Special Definitions.  For purposes of this Award, the following
terms shall have the meanings ascribed to it in this Section 12, as follows:


(a)           “Cause” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Cause” means conduct amounting
to (i) fraud or dishonesty in the performance of the duties of Employee’s
service with the Company or its affiliates, (ii) Employee’s willful misconduct,
refusal to follow the reasonable directions of his/her supervisors, or knowing
violation of law, rules or regulations (including misdemeanors relating to
public intoxication, driving under the influence, use or possession of
controlled substances or relating to conduct of a similarly nature), (iii) acts
of moral turpitude or personal conduct in violation of Company’s Code of
Business Conduct and Ethics, (iv) absence from work without reasonable excuse,
(v) intoxication with alcohol or drugs while on Company’s or affiliates’
premises, (vi) a conviction or plea of guilty or nolo contendere to a crime
involving dishonesty, or (vii) a breach or violation of the terms of any
agreement to which Employee and the Company (or any affiliate) are party.


(b)           “Change in Control” means any one of the following events:


(i)           the acquisition by any individual, entity or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company where such acquisition causes any such Person to own twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities then entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”); provided, however, that the following
shall not constitute a Change in Control:  (1) any acquisition directly from the
Company, unless such a Person subsequently acquires additional shares of
Outstanding Voting Securities other than from the Company; or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate.


(ii)           within any twelve-month period (beginning on or after the Grant
Date), the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors of the Company;
provided that any director who was not a director as of the Grant Date shall be
deemed to be an Incumbent Director if that director was elected to the Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


 
 

--------------------------------------------------------------------------------

5
 
 
(iii)           the consummation of a reorganization, merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities;


(iv)           the sale, transfer or assignment of all or substantially all of
the assets of the Company and its affiliates to any third party; or


(v)           the liquidation or dissolution of the Company.
 
(c)           “Disability” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Disability” shall have the
meaning provided in the Plan.





--------------------------------------------------------------------------------

6